TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00147-CV



                                In re John D. Byram, Appellant




                    ORIGINAL PROCEEDING FROM BLANCO COUNTY



                            MEMORANDUM OPINION


               The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a). The stay

order issued by this Court on March 6, 2013 is lifted.



                                             _____________________________________________

                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Goodwin and Field

Filed: March 28, 2013